Exhibit 10.1

 



THIRD AMENDMENT TO SENIOR SECURED
REVOLVING CREDIT AGREEMENT AND COMMITMENT INCREASE

 

THIS THIRD AMENDMENT TO SENIOR SECURED REVOLVING CREDIT AGREEMENT AND COMMITMENT
INCREASE dated as of May 15, 2020 (this “Amendment”), to the Existing Credit
Agreement (capitalized terms used herein and not otherwise defined shall have
the meanings given to such terms in Article I) is among STELLUS CAPITAL
INVESTMENT CORPORATION, a Maryland corporation (the “Borrower”), the LENDERS
party hereto, and ZIONS BANCORPORATION, N.A. dba AMEGY BANK, as Administrative
Agent.

 

W I T N E S E T H:

 

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
that certain Senior Secured Revolving Credit Agreement, dated as of October 10,
2017 (as amended by that certain First Amendment to Senior Secured Revolving
Credit Agreement and Commitment Increase dated as of August 2, 2018, that
certain Second Amendment to Senior Secured Revolving Credit Agreement and
Commitment Increase dated as of September 13, 2019, the “Existing Credit
Agreement”; and as the same may be further amended, supplemented, amended and
restated or otherwise modified from time to time, the “Credit Agreement”).

 

WHEREAS, pursuant to that certain Increase Agreement among the Borrower, the
Lenders, and Administrative Agent dated as of December 27, 2019, the total
Commitments were increased from $200,000,000 to $220,000,000;

 

WHEREAS, the Borrower requests that the total Commitments be increased from
$220,000,000 to $230,000,000;

 

WHEREAS, the Assuming Lender named in Article IV hereof is willing on the terms
and subject to the conditions hereinafter set forth, to provide an additional
Commitment and to become a lender under the Credit Agreement;

 

WHEREAS, the Borrower requests that the Lenders agree to amend the Existing
Credit Agreement, and the Lenders are willing, on the terms and subject to the
conditions hereinafter set forth, to agree to the amendments set forth below and
the other terms hereof;

 

NOW, THEREFORE, the parties hereto hereby covenant and agree as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.1               Certain Definitions. The following terms when used in
this Amendment shall have the following meanings (such meanings to be equally
applicable to the singular and plural forms thereof):

 

“Amendment” is defined in the preamble.

 

“Borrower” is defined in the preamble.

 

“Credit Agreement” is defined in the first recital.

 

“Existing Credit Agreement” is defined in the first recital.

 



 1 

 

 

“Third Amendment Effective Date” is defined in Article VI.

 

Section 1.2               Other Definitions. Capitalized terms used in this
Amendment but not defined herein, shall have the meanings given such terms in
the Existing Credit Agreement.

 

ARTICLE II
AMENDMENTS TO EXISTING CREDIT AGREEMENT

 

Subject to the occurrence of the Third Amendment Effective Date (as hereinafter
defined), the Existing Credit Agreement is amended in accordance with this
Article II.

 

Section 2.1               Section 1.01 is amended to add the following new
defined term in its appropriate alphabetical order:

 

““Third Amendment Effective Date” means May 15, 2020.”

 

Section 2.2               Section 1.01 is further amended to amend and restate
the definition of “Commitment Termination Date” in its entirety as follows:

 

““Commitment Termination Date” means March 10, 2021, as such date may be
extended upon the consent of each affected Lender and the payment by Borrower of
a then-market commitment fee.”

 

Section 2.3               Section 1.01 is further amended to amend and restate
the definition of “Scheduled Payment Date” in its entirety as follows:

 

““Scheduled Payment Date” means the 15th day of each calendar month beginning
March 15, 2021, and continuing on the 15th day of each calendar month thereafter
through and including the Final Maturity Date.”

 

Section 2.4               Section 2.10(d) is amended and restated in its
entirety as follows:

 

“(d) Scheduled Payments. On each Scheduled Payment Date, the Borrower shall
repay the Loans (and provide Cash Collateral for Letters of Credit as
contemplated by Section 2.05(k)) in an aggregate amount equal to 1/8 of the
aggregate outstanding amount of Loans, and 1/8 of the undrawn face amount of
Letters of Credit (only to the extent such Letters of Credit are not already
Cash Collateralized as required by Section 2.09(a)), for each Class and Currency
of Loans and Letters of Credit outstanding, based on the outstanding Loans and
Letters of Credit as of the Commitment Termination Date. Following the
Commitment Termination Date, any other optional or mandatory prepayment of Loans
(or Cash Collateralization or expiration of outstanding Letters of Credit) will
reduce in direct order the amount of any subsequent repayment of Loans or Cash
Collateralization of Letters of Credit required to be made pursuant to this
clause (d).”

 

Section 2.5               Section 5.13 is amended to delete the word “and” and
the end of clause (d), to replace the period (“.”) at the end of clause (e) with
“; and”, and to add the following clause (f) in the appropriate alphabetical
order:

 

“(f) from and after the Third Amendment Effective Date and prior to April 1,
2021, while any Portfolio Investment is subject to a Covid-19 Grace Period in
accordance with the definition of “Performing”, such Portfolio Investment may be
included in the Borrowing Base during the same period in which the Covid-19
Grace Period is in effect for such Portfolio Investment, so long as (i) such
Portfolio Investment would otherwise be included in the Borrowing Base under
this Section 5.13, and (ii) the portion of the Borrowing Base attributable to
all Portfolio Investments which are subject to a Covid-19 Grace Period at the
time of determination of the Borrowing Base shall not exceed 10%.”

 



 2 

 

 

Section 2.6               Section 5.13 is further amended to amend and restate
the definition of “Performing” in its entirety as follows:

 

“Performing” means (a) with respect to any Portfolio Investment that is debt,
the issuer of such Portfolio Investment is not in default of any payment
obligations of principal or interest in respect thereof after giving effect to a
Covid-19 Grace Period or any other applicable grace period, (b) with respect to
any Portfolio Investment that is Preferred Stock, the issuer of such Portfolio
Investment has not failed to meet any scheduled redemption obligations or to pay
its latest declared cash dividend, after giving effect to a Covid-19 Grace
Period or any other applicable grace period, and (c) with respect to any
Portfolio Investment that is debt or Preferred Stock, (i) Borrower has not
received notice of any material impairment of the financial condition of the
issuer of such debt or Preferred Stock, and (ii) the issuer of such debt or
Preferred Stock is not the subject of a bankruptcy, insolvency, reorganization,
liquidation or similar proceeding; provided that, with respect to any Portfolio
Investment that is debt or Preferred Stock and that the Borrower has assigned,
in each case, in accordance with the Borrower’s Investment Policies in effect on
the Closing Date, to an investment category of 4 or 5 (as such investment
categories are defined in the Borrower’s filings with the Securities and
Exchange Commission), such Portfolio Investment shall automatically be deemed as
non-Performing, unless Administrative Agent in its reasonable discretion has
deemed such Portfolio Investment as Performing.

 

Section 2.7               Section 5.13 if further amended to add the following
new definition in the appropriate order:

 

“Covid-19 Grace Period” means, with respect of any Portfolio Investment that is
debt or Preferred Stock,  a one-time grace period of three consecutive months,
during which the issuer’s payment obligations of principal or interest in
respect of such debt or Preferred Stock is deferred following its applicable due
date, as a result of the impact of COVID-19 on the business and performance of
such issuer.  The Covid-19 Grace Period may only be applied one-time to each
Portfolio Investment in the calculation of the Advance Rates.

 

Section 2.8               Section 6.07(b) is amended and restated in its
entirety as follows:

 

“(b) Asset Coverage Ratio. The Borrower will not permit the Asset Coverage Ratio
to be less than (i) for the fiscal quarters ending June 30, 2020, September 30,
2020, and December 31, 2020, 1.60 : 1.00, and (ii) for the fiscal quarter ending
March 31, 2021, and at all times thereafter, 1.75 : 1.00.”

 

Section 2.9               Section 6.07(d) is amended and restated in its
entirety as follows:

 

“(d) Interest Coverage Ratio. The Borrower will not permit the Interest Coverage
Ratio to be less than (i) 1.70 : 1.00 as of the last day of Borrower’s fiscal
quarters ending June 30, 2020, September 30, 2020, and December 31, 2020, and
(ii) 2.00 : 1.00 as of the last day of Borrower’s fiscal quarter ending March
31, 2021, and the last day of each fiscal quarter thereafter.”

 



 3 

 

  

ARTICLE III 

COMMITMENT INCREASE REQUEST

 

On or before May 12, 2020, the Borrower irrevocably requested that the
Commitments be increased from $220,000,000 to $230,000,000 in the aggregate (the
“Commitment Increase”) pursuant to Section 2.08(e) of the Credit Agreement.

 

ARTICLE IV 

AGREEMENT TO INCREASE OR PROVIDE COMMITMENTS

 

Subject to the occurrence of the Third Amendment Effective Date (as hereinafter
defined), the Commitments are increased on the Third Amendment Effective Date as
follows:

 

Section 4.1               Assuming Lender.

 

(a)                BOKF, NA dba Bank of Texas (the “Assuming Lender”) hereby
agrees to commit to provide a Dollar Commitment in the amount of $10,000,000.
The Assuming Lender confirms that it has received a copy of the Credit Agreement
and the other Loan Documents, together with copies of the most recent financial
statements delivered thereunder and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Amendment; (ii) agrees that it will, independently and without
reliance upon the Administrative Agent or any other Lender or agent thereunder
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement; (iii) appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under the Credit Agreement and the other Loan Documents as are delegated to
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; and (iv) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender. The
Administrative Agent and Issuing Bank consent to the Assuming Lender joining the
Credit Agreement as a Lender. From and after the Third Amendment Effective Date,
the Assuming Lender shall be deemed to be a party to the Credit Agreement, and a
“Lender” for all purposes of the Credit Agreement and the other Loan Documents,
and shall have all of the rights and obligations of a Lender under the Credit
Agreement and the other Loan Documents.

 

Section 4.2               Commitment Increase. On the Third Amendment Effective
Date, adjustments of Borrowings will be made in accordance with Section
2.08(e)(iv) that will result in, after giving effect to all such deemed
prepayments and borrowings, such Loans and participations in Letters of Credit,
Swingline Loans and Multicurrency Loans being held by the Lenders ratably in
accordance with their Commitments, after giving effect to the Commitment
Increase herein, as described on Schedule 1.01(b) attached hereto.

 

Section 4.3               Amendments. The last sentence of the definition of
“Commitments” is deleted in its entirety and replaced with the following
sentence: “The aggregate amount of all Dollar Lenders’ Commitments as of the
Third Amendment Effective Date is $230,000,000.” Schedule 1.01(b) (Commitments)
is amended and restated in its entirety in the form of Schedule 1.01(b) to this
Amendment.

 



 4 

 

 

ARTICLE V 

BORROWER COMMITMENT INCREASE CERTIFICATIONS

 

Pursuant to Section 2.08(e)(i) of the Credit Agreement, the Borrower hereby
certifies as of the date hereof that:

 

Section 5.1               No Default. No Default or Event of Default has
occurred and is continuing.

 

Section 5.2               Representations and Warranties. The representations
and warranties contained in the Credit Agreement are be true and correct in all
material respects (or, in the case of any portion of the representations and
warranties already subject to a materiality qualifier, true and correct in all
respects) on and as of the date hereof as if made on and as of the date hereof
(or, if any such representation or warranty is expressly stated to have been
made as of a specific date, as of such specific date).

 

ARTICLE VI
CONDITIONS TO EFFECTIVENESS

 

Section 6.1               Effective Date. This Amendment shall become effective
on the date (the “Third Amendment Effective Date”) when the Administrative Agent
shall have received:

 

(a)                counterparts of this Amendment duly executed and delivered on
behalf of the Borrower and all of the Lenders (including the Assuming Lender),
together with the Subsidiary Guarantors’ Consent and Agreement executed by each
Subsidiary Guarantor;

 

(b)                a Revolving Credit Note in the maximum principal amount of
$10,000,000 executed by Borrower and made payable to BOKF, NA dba Bank of Texas;

 

(c)                a Guaranty Assumption Agreement executed by SCIC-Venbrook
Blocker, Inc., a Delaware corporation (“Venbrook Blocker”), and Zions
Bancorporation, N.A. dba Amegy Bank, as Collateral Agent;

 

(d)                an Officer’s Certificate of Borrower, certifying as to
incumbency of officers, specimen signatures, organizational documents, and
resolutions adopted by the Board of Directors of Borrower authorizing this
Amendment;

 

(e)                an Officer’s Certificate of Venbrook Blocker, certifying as
to incumbency of officers, specimen signatures, organizational documents, and
resolutions adopted by the Board of Directors of Venbrook Blocker authorizing
this Amendment, the Guarantee Assumption Agreement to be executed by it, and the
other Loan Documents which will be executed by it, and the performance by
Venbrook Blocker of its obligations hereunder, thereunder, and under the other
Loan Documents to which it is a party;

 

(f)                 an Officer’s Certificate of Borrower, certifying that as of
the Third Amendment Effective Date, each of the conditions set forth in Section
2.08(e)(i) of the Credit Agreement with respect to the Commitment Increase (as
defined in this Amendment) have been satisfied.

 

(g)                a Certificate of Existence and Good Standing of the Borrower
and each Subsidiary Guarantor from its jurisdiction of organization; and

 

(h)                payment by the Borrower of all fees payable pursuant to the
Third Amendment Fee Letter dated as of the date hereof between the Borrower and
Amegy Bank.

 



 5 

 

 

ARTICLE VII
MISCELLANEOUS

 

Section 7.1               Representations. The Borrower hereby represents and
warrants that (i) this Amendment constitutes a legal, valid and binding
obligation of it, enforceable against it in accordance with its terms, (ii) upon
the effectiveness of this Amendment, no Event of Default shall exist and (iii)
its representations and warranties as set forth in the Loan Documents, as
applicable, are true and correct in all material respects (except those
representations and warranties qualified by materiality or by reference to a
material adverse effect, which are true and correct in all respects) on and as
of the date hereof as though made on and as of the date hereof (unless such
representations and warranties specifically refer to a specific date, in which
case, they shall be complete and correct in all material respects (or, with
respect to such representations or warranties qualified by materiality or by
reference to a material adverse effect, complete and correct in all respects) on
and as of such specific date).

 

Section 7.2               Cross-References. References in this Amendment to any
Article or Section are, unless otherwise specified, to such Article or Section
of this Amendment.

 

Section 7.3               Loan Document Pursuant to Existing Credit Agreement.
This Amendment is a Loan Document executed pursuant to the Existing Credit
Agreement and shall (unless otherwise expressly indicated therein) be construed,
administered and applied in accordance with all of the terms and provisions of
the Existing Credit Agreement, as amended hereby, including Article IX thereof.

 

Section 7.4               Successors and Assigns. The provisions of this
Amendment shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.

 

Section 7.5               Counterparts. This Amendment may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Amendment by telecopy electronically (e.g. pdf) shall be
effective as delivery of a manually executed counterpart of this Amendment.

 

Section 7.6               Governing Law. This Amendment shall be governed by and
construed in accordance with the laws of the State of New York.

 

Section 7.7               Full Force and Effect; Limited Amendment. Except as
expressly amended hereby, all of the representations, warranties, terms,
covenants, conditions and other provisions of the Existing Credit Agreement and
the other Loan Documents shall remain unchanged and shall continue to be, and
shall remain, in full force and effect in accordance with their respective
terms. The amendment set forth herein shall be limited precisely as provided for
herein to the provisions expressly amended and shall not be deemed to be an
amendment to, consent to or modification of any other terms or provisions of the
Existing Credit Agreement or any other Loan Document or of any transaction or
further or future action on the part of the Borrower which would require the
consent of the Lenders under the Existing Credit Agreement or any of the Loan
Documents. Upon and after the execution of this Amendment by each of the parties
hereto, each reference in the Existing Credit Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Existing Credit
Agreement, and each reference in the other Loan Documents to “the Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Existing Credit Agreement, shall mean and be a reference to the Existing Credit
Agreement as modified hereby.

 

 

[Signatures on Following Pages.]

 



 6 

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first above written.

 

 



BORROWER:

 

STELLUS CAPITAL INVESTMENT CORPORATION         By: /s/ W. Todd Huskinson     W.
Todd Huskinson     Chief Financial Officer, Chief Compliance Officer, Treasurer,
and Secretary

 

 



 

 

Signature Page to Third Amendment – Stellus

 

 



LENDERS:

 

ZIONS BANCORPORATION, N.A. DBA AMEGY BANK
as Administrative Agent, Swingline Lender,
Issuing Bank and as a Lender            By: /s/ Lauren Page     Lauren Page    
Vice President



 

Signature Page to Third Amendment – Stellus



 

 

 

  CADENCE BANK, N.A., as a Lender           By: /s/ Tim Ashe   Name: Tim Ashe  
Title:   Vice President

 








Signature Page to Third Amendment – Stellus 





 

 



  FROST BANK, as a Lender           By: /s/ Jake Fitzpatrick   Name: Jake
Fitzpatrick   Title:   Vice President



 

 

Signature Page to Third Amendment – Stellus 





 

 



  STIFEL BANK AND TRUST, as a Lender           By: /s/ Joseph L. Sooter, Jr.  
Name: Joseph L. Sooter, Jr.   Title:  Senior Vice President

  

 

Signature Page to Third Amendment – Stellus 





 

 



  TEXAS CAPITAL BANK, NATIONAL ASSOCIATION, as a Lender           By: /s/ Eva
Pawelek   Name: Eva Pawelek   Title:  Senior Vice President

 

 



Signature Page to Third Amendment – Stellus 





 

 

 



  COMMUNITYBANK OF TEXAS, N.A., as a Lender           By: /s/ Stephen L. Jukes  
Name: Stephen L. Jukes   Title:  Executive Vice President

 



 



Signature Page to Third Amendment – Stellus 





 

 





  WOODFOREST NATIONAL BANK, as a Lender           By: /s/ Sushim R. Shah   Name:
Sushim R. Shah   Title:  SVP

 

 

 

Signature Page to Third Amendment – Stellus 





 

 



  HANCOCK WHITNEY BANK, as a Lender           By: /s/ Eric Luttrell   Name: Eric
Luttrell   Title:  Senior Vice President – Corporate Banking

 



 



Signature Page to Third Amendment – Stellus 





 

 



  CITY NATIONAL BANK, a national banking association, as a Lender           By:
/s/ Marc D. Galindo   Name: Marc D. Galindo   Title:  Senior Vice President

 



Signature Page to Third Amendment – Stellus 





 

  



 

BOKF, NA dba Bank of Texas,

as a Lender

          By: /s/ Fernando Sanchez   Name: Fernando Sanchez   Title:  Assistant
Vice President

 



 

 



Signature Page to Third Amendment – Stellus 





 

 

SUBSIDIARY GUARANTORS’ CONSENT AND AGREEMENT TO

THIRD AMENDMENT TO SENIOR SECURED REVOLVING CREDIT AGREEMENT AND COMMITMENT
INCREASE

 

As an inducement to Administrative Agent and Lenders to execute, and in
consideration of Administrative Agent’s and Lenders’ execution of, the Third
Amendment to Senior Secured Revolving Credit Agreement and Commitment Increase
dated as of May 15, 2020 (the “Amendment”) (capitalized terms used herein and
not otherwise defined shall have the meanings given to such terms in Article I
of the Amendment), among Stellus Capital Investment Corporation, a Maryland
corporation, the Lenders party thereto, and Zions Bancorporation, N.A. dba Amegy
Bank, as Administrative Agent, each of the undersigned Subsidiary Guarantors
hereby consents to the Amendment, and agrees that the Amendment shall in no way
release, diminish, impair, reduce or otherwise adversely affect the obligations
and liabilities of the undersigned under any Guarantee and Security Agreement
executed by the undersigned in connection with the Credit Agreement, or under
any Loan Documents, agreements, documents or instruments executed by the
undersigned to create liens, security interests or charges to secure any of the
Guaranteed Obligations (as defined in the Guarantee and Security Agreement), all
of which are in full force and effect. Each of the undersigned further
represents and warrants to Administrative Agent and the Lenders that, after
giving effect to the Amendment, (a) the representations and warranties in each
Loan Document to which the undersigned is a party are true and correct in all
material respects (or, in the case of any portion of the representations and
warranties already subject to a materiality qualifier, true and correct in all
respects) on and as of the date of the Amendment as if made on and as of the
date of the Amendment (or, if any such representation or warranty is expressly
stated to have been made as of a specific date, as of such specific date), and
(b) no Default or Event of Default has occurred and is continuing. Each
undersigned Subsidiary Guarantor agrees to be bound by the terms, conditions,
covenants and agreements in the Amendment. This Consent and Agreement is
executed as of the date of the Amendment and shall be binding upon each of the
undersigned, and their respective successors and assigns, and shall inure to the
benefit of Administrative Agent, Lenders, and their successors and assigns.

 



SUBSIDIARY GUARANTORS:        

SCIC – ERC BLOCKER 1, INC.,

a Delaware corporation

 

SCIC – CC BLOCKER 1, INC.,

a Delaware corporation

      By: /s/ W. Todd Huskinson   By: /s/ W. Todd Huskinson Name: W. Todd
Huskinson   Name: W. Todd Huskinson Title: Authorized Signatory   Title:
Authorized Signatory





 

 

SCIC – SKP BLOCKER 1, INC.,

a Delaware corporation

 

SCIC – HOLLANDER BLOCKER 1, INC.,

a Delaware corporation

      By: /s/ W. Todd Huskinson   By: /s/ W. Todd Huskinson Name: W. Todd
Huskinson   Name: W. Todd Huskinson Title: Authorized Signatory   Title:
Authorized Signatory

  

SCIC – APE BLOCKER 1, INC.,

a Delaware corporation

 

SCIC – ICD BLOCKER 1, INC.

a Delaware corporation

      By: /s/ W. Todd Huskinson   By: /s/ W. Todd Huskinson Name: W. Todd
Huskinson   Name: W. Todd Huskinson Title: Authorized Signatory   Title:
Authorized Signatory

  



Subsidiary Guarantors’ Consent and Agreement to Third Amendment – Stellus





 

 

SCIC – CONSOLIDATED BLOCKER, INC.

a Delaware corporation

 

SCIC – FBO BLOCKER 1, INC.

a Delaware corporation

      By: /s/ W. Todd Huskinson   By: /s/ W. Todd Huskinson Name: W. Todd
Huskinson   Name: W. Todd Huskinson Title: Authorized Signatory   Title:
Authorized Signatory

  

SCIC – INVINCIBLE BLOCKER 1, INC.

a Delaware corporation

 

SCIC-VENBROOK BLOCKER, INC.

a Delaware corporation

      By: /s/ W. Todd Huskinson   By: /s/ W. Todd Huskinson Name: W. Todd
Huskinson   Name: W. Todd Huskinson Title: Authorized Signatory   Title:
Authorized Signatory

 

 

 



Subsidiary Guarantors’ Consent and Agreement to Third Amendment – Stellus





 

 

 

SCHEDULE 1.01(b)


Commitments

 

 

Lender Total Commitment Applicable Percentage Zions Bancorporation, N.A. dba
Amegy Bank (Administrative Agent) $35,000,000 15.2173913043% Frost Bank
(Documentation Agent) $35,000,000 15.2173913043% Cadence Bank, N.A.
(Co-Syndication Agent) $30,000,000 13.0434782609% Hancock Whitney Bank
(Co-Syndication Agent) $30,000,000 13.0434782609% City National Bank $25,000,000
10.8695652174% CommunityBank of Texas, N.A. $20,000,000 8.6956521739% Woodforest
National Bank $20,000,000 8.6956521739% Stifel Bank and Trust $15,000,000
6.5217391304% Texas Capital Bank, National Association $10,000,000 4.3478260870%
BOKF, NA dba Bank of Texas $10,000,000 4.3478260870%   USD $230,000,000.00
100.0000000000%

 

 

 

 

Schedule 1.01(b) to Third Amendment – Stellus









 

